Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 61248263, filed on 10/2/2009 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/5/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  the fifth row of claim 1, the ninth row of claim 18, and the seventh row of claim 15 “a monitoring server over a time period does not a user-defined threshold associated with the time period” should be “a monitoring server over a time period does not satisfy a user-defined threshold associated with the time period”.  Appropriate correction is required.
Claims 4, 11, and 18 are objected to because of the following informalities:  the second row of claim 4, 11, and the third row of claim 18 “if an alarm event in not detected in the property” should be “if an alarm event is not detected in the property”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1 of U.S. Patent No. 10692342 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1 of U.S. Patent No. 10089843 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 18 of U.S. Patent No. 8675066 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 8 of U.S. Patent No. 9153111 B2, since the claims, if allowed, would improperly extend the “right 
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3, 5-8, 10, 12-15, 17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US20070262857 A1) in view of Suzuki et al (US 20050226463 A1).
             Regarding claim 1, 8, and 15, Jackson discloses a method [e.g. FIG. 1] performed by one or more computers [processor or computers], the method comprising: obtaining a set of images captured by a camera located in a property [e.g. FIG. 1; 2; e.g. cameras 2 for capturing images of portions of a monitored location], wherein the set of 5images are captured in response to a person [e.g. an intruder] being detected in an area proximate to the camera ; determining to transmit one or more images included in the set of images to the monitoring server [e.g. transmits alarm events and associated video or static images to a remote central server]; and providing the one or more images from the camera and to the monitoring server [e.g. FIG. 5].
              Although Jackson discloses determining to transmit one or more images to a monitoring server and defining accessing one or more user-defined rules [e.g. FIG. 2-3; paragraph 0073 and 0078; e.g. user interface], it is noted that Jackson differs to the present invention in that Jackson fails to explicitly disclose the detail of the rules including determining specific number of images transmitted to a monitoring server.
              However, Suzuki teaches the well-known concept of determining that a number of images previously transmitted to a monitoring server over a time period does not satisfy a user-defined threshold associated with the time period [e.g. FIG. 5-6; predefined priority settings; 10 frames per second for high 
              It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the alarm system disclosed by Jackson to exploit the well-known imaging data transmission technique taught by Suzuki as above, in order to provide an imaging data transmission system which enable effective utilization of a band of a network [e.g. Suzuki; [0015]].
             Regarding claim 3, 10, and 17, Jackson and Suzuki further disclose determining to transmit the one or more images comprises determining that the one or more images satisfy one or more security rules that control 20whether the one or more images are to be transmitted to the monitoring server [e.g. Jackson: FIG. 4 and 5; [0016 and 0031]].    
             Regarding claim 5, 12, and 19, Jackson and Suzuki further disclose obtaining sensor data indicating an event sensed by one or more sensors located in the property [e.g. Jackson: FIG. 1 and 3]; and determining to transmit one or more images comprises: 30selecting the one or more images from among the set of images that correspond to the event sensed by the one or more sensors, and 35Attorney Docket No.: 22888-0017006 determining to transmit the one or more images that were selected to the monitoring server [e.g. Jackson; FIG. 4 and 5; [0016 and 0031]].  
             Regarding claim 6, 13, and 20, Jackson and Suzuki further disclose the one or more sensors comprises: 5a passive infrared sensor configured to measure infrared light radiating from objects in an area proximate to a location of the camera in the property [e.g. InfraRed sensor]; and a motion sensor [e.g. motion sensing camera] configured to detect, based on the infrared light measured by the passive infrared sensor, in the area proximate to the location of the camera in the property [e.g. Jackson: [0016-0023]].  
10             Regarding claim 7 and 14, Jackson and Suzuki further disclose determining that network bandwidth [e.g. Suzuki: bandwidth] associated with providing the one or more images to the monitoring server exceeds a threshold network bandwidth [e.g. Suzuki: FIG. 3 and 6]; and providing the one or more images from the camera and to the monitoring server comprises: 15compressing the one or more images .
Claim 2, 9, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US20070262857 A1) in view of Suzuki et al (US 20050226463 A1) and Bentkovski (US 20060170787 A1).
             Regarding claim 2, 9, and 16, Jackson and Suzuki further disclose detecting a person in an area proximate to the location of the camera, but fails to disclose the detail condition of the area.
            However, Bentkovski teaches the well-known concept of sensing a light level in an area proximate to a location of the camera in the property [e.g. FIG. 1 and 3; determining a level of light]; and 15determining whether to control the camera to capture a new image based on the light level [e.g. FIG. 3 and 4].
              It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the alarm system disclosed by Jackson to exploit the well-known imaging data transmission technique taught by Suzuki and the well-known illumination and battery of a camera unit technique taught by Bentkovski as above, in order to provide an imaging data transmission system which enable effective utilization of a band of a network [e.g. Suzuki; [0015]] and an alarm/surveillance system incorporating a camera able to rapidly acquire images [See Bentkovski; [0011-0014]].
Claim 4, 11, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US20070262857 A1) in view of Suzuki et al (US 20050226463 A1) and Brodsky (US20070024707A1).
             Regarding claim 4, 11, and 18, Jackson and Suzuki further disclose the one or more security rules comprises a security rule transmission of images to the monitoring server if an alarm event is detected in the property [e.g. Jackson: [0016]; transmits alarm events and associated video or static images to a remote central server], but Jackson and Suzuki do not explicitly disclose preventing transmission of images to the monitoring server if an alarm event is not detected in the property.
            However, Brodsky teaches the well-known concept of preventing transmission of images to the monitoring server if an alarm event is not detected in the property [e.g. FIG.2; paragraph 0021; e.g. the 
              It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the alarm system disclosed by Jackson to exploit the well-known imaging data transmission technique taught by Suzuki and the well-known concept of determining whether to discard captured images taught by Brodsky as above, in order to provide an imaging data transmission system which enable effective utilization of a band of a network [e.g. Suzuki; [0015]] and a video monitoring system that reduces the amount of video processing or video analysis required to perform a given task [See Brodsky; paragraph 0011].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naidoo et al (US 20040086089 A1).
Arimori et al (US 20050036450 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ZHUBING REN/Primary Examiner, Art Unit 2483